963 A.2d 817 (2009)
197 N.J. 431
In the Matter of Walter D. NEALY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-70 September Term 2008
Supreme Court of New Jersey.
January 27, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that WALTER D. NEALY, formerly of HACKENSACK, who was admitted to the bar of this State in 1984, and who was suspended from the practice of law for a period of three months effective August 11, 2008, by Order of this Court filed June 14, 2008, be restored to the practice of law, effective immediately, and it is further
ORDERED that WALTER D. NEALY shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.